DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 10/6/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 14, Wilson teaches a capacitive touch sensor pattern having unit cells with transmit sensor elements that are connected by a bridge and transmit sensor elements overlap each of the receive sensor elements; transmit sensor elements surrounded by a main trace; receive sensor elements include primary and tertiary subtraces.  Ritter teaches a sensor array divided into two unit blocks comprised of sub-cell sense electrodes connected to one another by cross-over traces where each of the cross-over traces are separated from one another. Chai teaches a capacitive sensor array having staggered open zones, i.e. unaligned cells. Badaye teaches a row of sensor electrodes disposed in an edge region. Neither Wilson, Ritter, Chai or Badaye teach “a plurality of unit blocks, a first unit block of the unit blocks comprising: a first 1s-type sensor element, belonging to a first 1st-type channel, disposed on a first patterned layer, coupled to a border trace, having a bridge, a first cell, and a second cell, wherein st-type sensor element; a first 2nd-type sensor element, belonging to a first 2nd-type channel, disposed on a second patterned layer, having a main trace and a sub-trace, wherein the main trace of the first 2nd-type sensor element surrounds the first cell of the 15first 1st-type sensor element; and a second 2nd-type sensor element, belonging to a second 2nd-type channel different from the first 2nd-type channel, disposed on the second patterned layer, having a main trace and a sub-trace, wherein the main trace of the second 2nd-type sensor element surrounds the second cell of the first 1St-type sensor 20element; wherein the unit blocks further comprise another first unit block which has a same architecture as the first unit block, the first cell and the second cell of the first 1St-type sensor element of the first unit block are connected to a first cell and a second cell of a first 1St-type sensor element of the another first unit block via two 25parallel main traces, respectively, the two parallel main traces are disposed on the first patterned layer, and the bridge within the first unit block and a bridge within the another first unit block are separated from each other; wherein a second unit block of the unit blocks comprises: a third 2nd-type sensor element, belonging to the first 2nd-type channel, 30having a main trace and a sub-trace, wherein the main trace of the third2Appl. No. 16/049,695 Reply to Office action of July 07, 20212nd-type sensor element is connected to the first 2nd-type sensor element and a fourth 2nd-type sensor element, belonging to the second 2nd-type channel, having a main trace and a sub-trace, wherein the main trace of the 5fourth 2nd-type sensor element is connected to the second 2nd-type sensor element” and used in combination with each and every limitation of the claims. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EBONI N GILES/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694